NO.
                                             PD-1199-15
                       IN    THE    TEXAS


                 COURT OF      CRIMINAL APPEALS


                       AUSTIN,TEXAS


                     LORENZON CARREON,Appellant


                                   V.



                            THE STATE OF TEXAS,Appellee



                     Appeal from the Eigth Supreme
                     judicial District of Texas
                     No.08-12-00239^CR
                      From District Court 120th District

                      Court El Paso County,Texas
                 The Honorable Maria Salas-Mendonza,Judge




                      PETITION FOR ©lIT^QE VT.IME
SEP I6M5               DISCRETIONARY REVIEW




 LORENZO CARREON-PRO SE

 #1828049 Polunsky Unit
 3872 FM 350 South
 Livingston,Texas 77351
          INDENTITY OF INTERESTED PARTIES,COUNSEL AND TRIAL JUDGES:
FOR APPELLEE,THE STATE OF TEXAS:
TRIAL COUNSEL: Ms.Tara Flynn Rutledge,Assistant District Attroney
                      SBOT No.00796560

                 Ms.Robyn R.Griffith,Assistant District Attorney
                      SOBT No.   24012738



APPELLATE COUNSEL: Jaime Esparza,District Attorney:
Office of the District Attorney of Texas
500 East San Antonio,Rm. 201
El Paso,Texas 79901
Phone:915-546-2059



FOR APPELLANT.LORENZO CARREON:

TRIAL COUNSEL:

Mateo DeKpatz
         SBOT No.05722300

Mr.Paul R.    Pinon
         SBOT No.24076626



APPELLATE COUNSEL:

Mateo DeKoatz,
         SBOT No.05722300

P.O.Box 1886

El Paso,Texas 79950


IDENTITY OF TRIAL JUDGES:

THE Hon. Maria Salas-Mendoza,Judge
120th District COurt

500 East San Antonio,6th Floor
El Paso,Texas 79901
Phone:    915-546-2103




                                 ii.
                     TABLE OF CONTENTS

                                                            PAGE
INDENTITY OF INTERESTED PARTTES

INDEX OF AUTHORIES        ,.                                iii

STATEMENT REGARDING ORAL ARGUMENT                           iv

STATEMENT OF THE CASE                                       iv
ISSUES PRESENTED                                            iv
ISSUE ONE:   WHETHER THE COURT OF APPEALS ERRED BY   :.

AFFIRMING GROUND ONE OF APPEAL WHERE TRIAL COURT ERRED BY
NOT INSTRUCTING THE JURY ON INSANITY DEFENSE IN ITS CHARGE
TO THE JURY AT THE GUILT PHASE OF TRIAL?
ARGUMENTS                                                    1



ISSUE TWO:WHETHER THE COURT OF APPEALS ERRED BY AFFIRMING
GROUND TWO OF APPEAL WHERE TRIAL COURT ERRED BY FAILING

TO SUPPRESS APPELLANT'S INCRIMINATING STATEMENTS.
ARGUMENTS                                                    2
PRAYER                                                      10




                               i.
                      INDEX OF AUTHORIES


STATE CASES                                                PAGE
Armstrong V. State,718 S.W.2d 686(Tex.Crira.1985)           10
 Bell V.State.724 S-W-2d 780(Tex-Crim-App-1986)             8,9
 Berry V. State, 58 Tex, Cr .R291,125S .W. 580               2
 Cato V State,534 S.W.2d at 138                              5
 Coble V.State,871 S.W.2d 192,201-2(Tex.Crim.App.1994..      3
 Crain v.State,315 S.W.3d 43,52)Tex.Crim.App. 2010)          7
 Duff V. State,751 S.W.2d 175,176(Tex.1988)                  5
 Fuller V.State,423 S.W.2d 924(Tex.Crim.App. 1968)...        2
 Gibson V State,726 S.W.2dl29,132(Tex.Crim.App.1968)...      2
 Green V. State,934 S.W.2d 92,99(Tex.Crim.App. 1996)      9
 Jeffley V. State,938S.W.2d514(Tex.App.---Texarkanal997) 7,10
 Kirby V. State,49 Tex.Cr.R. 517,93 S.W. 1030                2

 Love V.State, 909 S.W.2d 930 (Tex.App. El Paso 1995)...     4

 McGee V. State, 155 Tex.Cr.R.    639,238 S.W2d 707          2

 McKenzie V. State,521 S.W.637 (Ted.Crim.App.1975)...        4

 Monge V. State,276 S.W.3d 180                                7

 Nutter V. State,93 S.W.3d 130,132(Tex.App.--Hou.1st.Dis.
 2001,no pet.)                                                3

 Pacheco V. State,757 S.W.2d 729(Tex.Crim.App. 1988)...       3,4,
 Parker V. State, 206 S.W.3d 593,596(Tex.Crim.App.2006)..         7

 Scott, 165 S.W.3d at 43                                          10

 State V. Steelman, 93 S.W.3d 102,107(Tex.Crim.App.)2002) .       7

 Stover V. State,100 Tex.Cr.R. 16,271 S.W. 616                    2

 Werck V.State,156 Tex.Cr.R. 50,238 S.W.2d 793...                 2

 Yelin V. State,751 S.W.2d at 176                                 5



                                                            PAGE
 FEDERAL   CASES
 Arizona V.•' Fulminante ,499 U.S. 279(1991)                          10

 Brown V. Illinois,422 U.S.590(1975)                                  8

 Brinegar V. United States,338 'U.S. 160,175,69 S.Ct:J1302        .8

 Jackson V. Denno,378 U.S.368(1964)                                   9
Md. V. Pringle,540 U.S. 366(2003)                               7
                                                                      7-
 Ohio,379 U.S.89(1964)
 Wong Sun V. United States ,371'U.S. 471,
STATUTES                                                     PAGE
TEX.CODE.Ann.Section 8.01 (A)(Vernon Supp. 2001)...       1,2
TEX.CODE. Crim.Proc. Ann. Art. 46.03(Nernon Supp. 2001).. 1,2


                               in
                         STATEMENT REGARDING ORAL ARGUMENT

 Appellant is proceeding Pro se and waive oral arguments



                       STATEMENT OF THE CASE
APPELLANT, Lorenzo Carreon was charged by indictment with murder.
Rr5 10-11-. The jury found Appellant guilty.Rr8 59. Jury assessed
punmishment at 60     years of confinement. Rr9 66.

                    STATEMENT OF PROCEDURAL HISTORY
The court of Appeal Eighth District of Texas El Paso,Texas issued
an Opinion affirming the conviction on August 27,2014.

No rehearing was filed nor PDR due to the lack of legal
assistance.




                         ISSUES PRESENTED

        WHETHER THE COURT OF APPEALS ERRED BY AFFIRMING GROUND
  ONE OF APPEAL WHERE TRIAL COURT ERRED BY NOT INSTRUCTING THE JURY.,
  ON INSANITY DEFENSE IN ITS CHARGE TO THE JURY AT THE GUILT PHASE
  OF TRIAL.



 WHETHER THE COURT OF APPEALS ERRED BY AFFIRMING GROUND TWO OF
 APPEAL WHERE TRIAL COURT ERRED BY FAILING TO SUPPRESS APPELLANT'S
  INCRIMINATING STATEMENTS.




                                i v.
                            NO.
                      IN THE TEXAS

                 COURT OF CRIMINAL APPEALS
                     AUSTIN,TEXAS


                LORENZO,:    CARREON, Appellant


                            V.

              THE STATE OF TEXAS,Appellee


                 RULE 2     SUSPENION MOTION

TO THE COURT OF CRIMINAL APPEALS:

Comes now respectfully,LORENZO CARREON,Appellant in the above
styled and numbered cause whom are proceeding in Pro se files
and submit this his Rule 2 Suspenion Motion,and in support,the
Appellant will show:


Appellant is confined within the Texas Department of Criminal
Justice and do not have a way to make additional copies as
required by the court,and respectfully ask of this court to
suspend the rule requiring additional copies.


WHEREFORE,PREMISES CONSIDERED,Appellant prays that the court
will grant this motion.


  ON   THIS THE/H DAY OF Au qLhSV, 2015

                                      RESPECTFULLY SUBMITTED,


                                     LOENZO    CARREON

                                     Polunsky Unit
                                     3872 FM 350 South

                                     Livingston,Texas 77351
                                     NO.

                           IN THE TEXAS

                   COURT OF    CRIMINAL APPEALS

                          AUSTIN,TEXAS


                     LORENZO CARREON,Appellant


                                V.



                          THE STATE OF TEXAS,Appellee



                  PETITION FOR OUT OF TIME

                  DISCRETIONARY REVIEW




  TO THE COURT OF CRIMINAL APPEALS:

Comes now respectfully,Lorenzo Carreon,Appellant in the above
styled and numbered cause proceeding in Pro se.files and submits
this his Petition For For Out of Time Discretionary Review,under
Texas Rules of Appellate Procedure Rule 68.1 and in support,
shows in the following:


                                     I.

                          GROUNDS    FOR REVIEW ONE

WHETHER THE COURT OF APPEALS ERRED BY AFFIRMING GROUND ONE OF
APPEAL WHERE TRIAL COURT ERRED BY NOT INSTRCUTING THE JURY ON
INSANITY DEFENSE IN ITS CHARGE TO THE JURY AT THE GUILT PHASE

OF TRIAL.

                            ARGUMENTS

The affirmative defense of insanity applies if "at the time of
the conduct charged,the actor,as a result of severe mental
disease or defect, did not know that hisconduct was wrong."Tex.
Pen. Code Ann. Section 8.01(a)(Vernon Supp. 2001). The insanity
defense provided in Section 8.01 of the Penal Code shall be
submitted to the jury if supported by competent evidence." Tex.
Code Crim. Proc. Ann. art. 46.03 (Vernon Supp. 2001). If evidence
from any source raise the issue of insanity, the trial court


                                    1.
must include an instruction on this defense in the jury charge.
Gibson V. State,726 S.W.2d 129,132 (Tex.Crim.App. 1987).

Every person is presumed to be sane and to have sufficient judg
ment and reason to be responsible for his acts until the contray
is established. Fuller V. State,423 S.W.2d 924,925(Tex.Crim.
App. 1968). It is by reason of this presumption that the law
casts upon one relying on insanity as a defense to a crime the
burden of establishing by a preponderance of the evidence that
his intellect was so disordered that he did not know the nature
and quality of the act he was doing,or if he did know that he
was unable to distinguish between the right and wrong as to
the particular act charged. Fuller, citing Wenck V. State,156
Tex.Cr.R. 50, 238 S.W.2d 793. Therefore, mere mental deficiency
or derangement, though it may constitute a form of insanity
known to and recognized by medical science, does not excuse
one for crime. Fuller,citing McGee V. State,155 Tex.Cr.R. 639,
238 S.W.2d 707.
.Because the issue of insanity at the time of the commission of
the offense is primarily a defensive one, it ordinarily should
be raised during the course of the trial.
In the case at bar,' Appellant properly raised the issue. If such
issue is properly raised by competent evidence,the court must
charge the jury on the insanity defense. Artilce 46.02,Sec.2
(c)(1), Vernon's Ann. C.C.P.; Berry V. State,58 Tex.Cr.R. 291,
125 S.W. 580. Under     such circumstances,reversal will follow
if the court fails to provide the requested charge. See Stoner
V. State,100 Tex.Cr.R. 16,271 S.W.616. Appellant submits that
his request for the insanity defense instruction to the jury
was proper and based upon legally competent evidence.See state
ment of facts. •fcdL In tbe case at bar,the jury was exposed to more.
than:. 16 intsances of la^withess^suppottingv insanity i.iinstS'.uc.KiiQns^,,
Mere proof that an accused was not brignt or was of weak mind
does not raise the issue of insanity.Fuller,citing Kirby V.
State,49 Tex.Cr.R. 517, 93 S.W. 1030.
It is the jury's duty, under proper instructions, to determine
whether the evidence is credible and supports the defenseive
issue. Id,citing Moore V. State, 574 S.W.2d 122 (Tex.Cr.App.
1978). When considered with the facts and circumstances con
cerning an accused and the offense, lay opinion testimony may
be sufficent to raise the defense of insanity. Pacheco V. State,
757 S.W.2d 729 (Tex.Crim. App. 1988). In the case at bar, the
jury was presented with copious lay opinion testimony supporting
that Appellant suffered from menatl illness and was insane at
the   time of   the offense.



The existence of a mental disease,alone,is not sufficient to
establish legal insanity; rather accused-must show some evidence
that he was mantally ill at the time of the offense to the point
that he did not know his conduct was wrong. Plough V. State,725
S.W.2d 494,500 (Tex.App.-Corpus Christi 1987,no pet.). In Nutter
V. State,93 S.W.3d 130, 132 (Tex.App.--Hous .[ 14th Dist. ] 200l',no
pet.), the grocery store clerk testified that at the time of
the robbery, that defendant appeared clam and not intoxicated
or irrational in his behavior. Additionally,the clerk further
testified that      at the time of   the ddFSnda'nt^commandedfher to-
fillt the grocery bag with money and, throughout the entire :-
episode, he appeared clam and did not appear "crazy" or as
though he did not know who he was or what he was doing. In fact,
the evidence showed,according to the court, that as soon as the
defendant had the bag of money, he fled the scene and left the
State. Id.Because the defendant attempted to evade arrest,that
court reasoned, there was evidence that he knew that his con
duct was wrong. See Nutter,citing Plough,725 S.W.2d at 500
(holding that attempts to conceal incriminating evidence and
to elude officers indicate awareness of wrongful conduct).
Thus,that court found the conduct not tending to suggest that
he was insane at the time of the offense. See Nutter,citing
Coble V. State,871      S.W.2d 192,201-2(Tex.Crim.App. 1994))(holding
that the defendant was not entitled to instruction on insanity
because evidence showed he was not irrational either during
or after the offense). In the instant case, the record does
not tend to demonstarte that Appellant attempted to conceal




                                     3.
incriminating evidence or to elude officers the time of the
offense.To the contrary, the record depicts Appellant living,
sleeping,drinking alcohol, and remaining in the same clothing,
in a blood spattered apartment, with the dead body, he did not
attempt to leave. He cleaned neither his aprtment nor his person.
His telephone conversations with his brother began with small
talk. In fact,any evidence tending to suggest concealment of
criminality happened only.after the offense. The burning of the
body was determined to be post-mortem by Dr.Contin. In other
words, even if the burning of the body is to be interpreted as
evidence of concealment, it is also evidence of complete insnai-
ty- burning a body in the middle of an apartment.

in Jeffley V. State, 938 S.W.2d 514 (Tex.App.---Texarkana 1997,
no pet.), the defendant requested a jury instruction on the
insanity defense, and the trial court denied the request,
the reviewing court noted that "if the evidence from any source
raised the issue of a defensive theory, it must be included
in the court's charge." Jeffley,citing Gibson V. State, 726
S.W.2d 129,132 (Tex.Crim. App. 1987)(bpv on: reh'g).
Failure to do so is reversible error. Id,citing McKenzie V. State
521 S.W.2d 637 (Tex.Crim. App. 1975). The defendant there con
tended that "the insanity defense was raised by his testimony
that he was upset and nervous, that he could not remember the
events surrounding the charge, and according to the psychologists
hypothetical testimony, that loss of memory was a possible re
sult of insanity."Jeffley at 514. Though that court recognized
that lay opinion testimony,when considered with facts and
circumstances concerning an accused and the offense, may suffice
to taise the issue of insanity (citing Pacheco V. State,757
S.W.2d 729,736 (Tex.Crim. App. 1988), it held that "being upset
and nervous under these circumstancs was not inconsistent with
sanity. A defenat's nervousness is   insufficient to show insanity1.'
Jeffley citing Love V. State, 909:S.W.2d 930 (Tex.App.-El gaso
£995,pet. ref'd).




                            4.
In the case at bar, unlike in Jeffley, the lay witness evidence
received by the jury went beyond a depiction of mere nevousness
and being upset. In the instant case, Appellant was yelling and
cussing to himself on the night of the incident.(August 1,2010),
acting "crazy" and "10-7" by most accounts. Appellant had a
history of mental illness,the use of psychotropic medication,
alcoholism, and abuse since youth. See Statement of fact.

In   cato V. State,534 S.W.2d at 138, the defendant testified
that the last thing he remembered about the events that occurred
before the strangling of his wife was that he was arguing with
her, that she was yelling at him, and that she struck him.
The next thing he remembered was that the victim had a wire,cord,
or belt tied around her neck.The Court of Criminal Appeals held
The Court of Criminal Appeals held that no insanity instrudtion
was required under this testimony. See Jeffley.
In the sixteen articles of evidence(enumberated,supra), and the
great weight of the record,tended to prove Appellant's insanity
at the time of the commission of the offense and amounted to
more than a mere possibility that his mental disabilites and
surrounding circumstances had rendered him insane. More specifi
cally ,Appellant argues that the insanity defense was a factual
defense supported by competent proof and which required the
trial court to submit a defensive instruction to the jury.
See Jeeffley V. State,938 S.W.2d 514,515-17(Tex.App.—Texaskana
1997,no pet.). Because the trial court denied Appellant's
requested charge on the insanity defense,and because there was
some evidence,that is,competent lay-witness testimony supporting
the issue. Appellant argues that he was deprived of his right
to a fair trial.And the Court of Appeals Erred in denying relief,
                     GROUND FOR REVIEW TWO

WHTHER THE COURT OF APPEALS ERRED BY AFFIRMING GROUND TWO OF
APPEAL WHERE TRIAL COURT ERRED BY FAILING TO SUPPRESS APPELLANT'S
INCRIMINATING STATEMENTS.


                            ARGUMENTS

The trial court failed to suppress fruits of Appellant's illegal
arrest. The"fruit of the poisnous tree" doctrine generally pre
cludes the use of evidence,both direct and indirect, obtained
following an illegal arrest. Monge V. State,276 S.W.3d 180,citing
Wong Sun V. United States,371 U.S. 471,484,83 S.Ct 407,9 LEd.2d
441 (1963). At the suppression hearing,Appellant argued that he
was arrested without warrant and as a result, all evidence re
sulting therefrom should be suppressed. He argues such herewith
and concomitantly urges that no attenuation existed to purge
the taint of the warrantless arrest.See Wong Sun V. United States
supra.
                     A. APPELLANT WAS ARRESTED WITHOUT
                            WARRANT.

The Fourth Amendment to the United States Constitution protects
citizens from unreasonable searches and seizures at the hands
]of government officials. Crain V. State, 315 S.W.3d 43,52
(Tex.Crim.App. 2010). probable cause for a warrantless arrest
exist if,at the moment the arrest is made,the facts and circum
stances within the arresting officer's knowledge and of which
he has reasonably trustworthly information are sufficient to
warrant a prudent man as believing that the person arrested
had committed or was committing an offense. Beck V. State of
 Ohio, 379 U.S. 89,91,85 S.Ct 223,225, 13 L.Ed.2d 142(1964):
 Parker V. State, 206 S.W.3d 593,596 (Tex.Crim.App. 2006).An
 offense is deemed to have occurred within the presence or view
 of an officer when any of his senses afford him an awareness
 of its occurrence.State V. Steelman, 93 S.W.3d 102,107(Tex.Crim.
 App. 2002).The test for probable cause is an objective one,
 unrelated to the subjective beliefs of the arresting officer,
 Maryland V. Pringle, 540 U.S. 366,371,124 S.Ct 795,800,157
 L.Ed.2d 769 (2003). A finding of probable cause requires
 more than bare suspicion but less than...would justify...


                                  7.
conviction. Brinegar V. United States,338 U.S. 160,175,69
S.Ct 1302,1310,93 L.Ed 1879 (1949).
In this case "at bar the record indicates that police officers
were dispatched reagrding a "subject with a 'knife". When they
arrived,they observed Appellant sitting and smoking a cigarette.
They slapped Appellant's face, and took Appellant down. The
police neither had a warrant when they arrested Appellant,nor
^did they, know whether there was a body in the apartment:j;-.o:j
nor did they have probable that any crime had been committed.
See records from suppressing hearing.

                  B. THE EVIDENCE WAS NOT SUFFICIENTLY
                     ATTENUATED TO PURGE THE TAINT.

The evidence was not sufficiently attenuated to purge the taint.
Evidence that is sufficiently attenuated from the unlawful arrest
is not considered to have been obtained therefrom. Monge V.
State,citing Sims V.State,84 S.W.3d 805,810(Tex.App.-Houston
List Dist.] 2002,no pet.).The prosecution carries the burden
of proving attenuation.Monge,citing Brown V. Illinois,422 U.S.
590,604,95 S.Ct 2254,45 L.Ed 2d 416 (1974).In deciding whether
appellant's confession,which Appellant asserts was giving follow
ing his illegal arrest,was sufficiently attenuated as to permit
the use of the confession at trial,a reviewing court considers
the following factors:
(l)whether Miranda warning were given;
(2)the temporal proximity of the arrest and the confession;
(3)the presence of intervening circumstances;and
(4)the purpose and flagrancy of the official misconduct.

Monge citing Brwon,422 U.S. at 603-04,95 S.Ct 2254; Bell V. State
724 S.W.2d 780,788 (tex.Crim.App. 1986).
The reviewing court will apply each of the factors,in turn,to
the evidence adduced at the suppression hearing.See Monge.
 C.PURPOSE AND FLAGRANCY OF OFFICIAL MISCONDUCT.



Skipping to the fourth Brown factor due to length of PDR,in
which the courts examine the extent of law-enforement miscon
duct,is one of the most imporant considerations in an attenuation
analysis.See Bell,724 S.W.2d at 789,709 S.W.2d at 668. When
official misconduct is elevated to require the clearest
indications of attenuation.See Bell,724 S.W.2d at 789.
In arguing flagrancy of the police misconduct,Appellant reminds
the court of the following: Appellant had been tased at least
two(maybe "four or five") times; Police officers believed
Appellant to be 10-7 ,basically...not all there ;.Appellant had
not slept,drank alcohol(He was suffering from alcohol withdraws),
or eaten while in custody all night;the interviewiing detectives
were aware that Appellant suffered from depression and some
other illnesses; Appellant's family had made the interviewing
detectives aware of Appellant's mental health history and related
"assessments jDetect-ive Posada felt that he was slow,maybe de
pressed. ..was an alcoholic,was sweaty,was experiencing a dip
in blood-sugar level,and asked for some sugar.Jackson V. Denno,
378 U.S. 368,84 S.Ct 1774,12 LE.2d 908 (1964).
Appellant distinguishes the facts of the instant case from the
police conduct involved in Bell,in which the arresting officer
believed that a warrant exception applied. See Bell,724 S.W.
2d at 785-87. In the case at bar,Appellant was the subject of
a waErantless arrest that did not fall within any of the recog
nized exceptions. The State's rational for the warrantless arrest
is not contained in the record. Further, for the aforementioned
reasons,the tain of such warrantless arrest was not purged and
inculpatory statement(s) by Appellant were unattenuated.
Therefore,the Appellant argues that the Court of Appeals erred
in failing to agree that the trial court erred in failing to
suppress the confession.
Appellant asserts that he confessed to decedent's murder only
after his will was overborne by more than nine hours of
physical and mental coercion. A confession in involuntary or
coerced if the totality of the circumstances demonstrates that
the confessor did not make   the decision to confess of his own

free will. Green V. State,934 S.W.2d 92,99 (tex.Crim.App.1996)


                                9.
(citing Arizona V. Fulminante,499 U.S. 279,285-86,111 S.Ct 1246,
113 L.Ed 2d 302 (1991).A reviewing court determines whether a
confession was voluntary under the due process Clause of the
Fourteenth Amendment by examining the totality of the circum
stances surrounding its acquisition.Id,citing Armstrong V.State,
718 S.W.2d 686,693(Tex.Crim.App. 1985):Scott,165 S.W.3d at 43.

Appellant points to a number of factors which he alleges acted
in combination to render his confession involuntary. He points
to the duration of the custody and interrogation. The record
indicaites that Appellant was at around 7:00 p.m.,subject to
three "initial investigation(s)" until admitting his guilty on
video shortly after 4:30 a.m. Appellant,there were also long
periods where Appellant was left isolated in a holding cell.
Appellant, at the time an active alcoholic,also stresses that
he was without sleep,alcohol,and food for that lengthy periods
of time. It was only after he admitted to the murder that
Appellant (was) given a pop tart. See Vasquez,above.

WHEREFORE,PREMISES CONSIDERED,Appellant prays that the Court
of "Criminal Appeals will grant this Out of Time Petition For
Discretionary Review and the relief that he seeks.

    ON THIS THEfH DAY OF A 001)^2015
                                      RESPECTFULLY SUBMITTED,


                                     LORENZO CttRREON

                                     Polunsky Unit #1963496
                                     3872 FM 350 South
                                     Livingston,Texas 77351




                               10.